DETAILED ACTION

The Amendment filed by Applicant on 03/28/2022 is entered.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 03/28/2022 have been fully considered and they are found persuasive.

The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

The rejection of claim(s) 1 and 3-12 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kyo et al., US 2018/0066076 A1 (hereinafter “Kyo”) withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyo et al., US 2018/0066076 A1 (hereinafter “Kyo”). The present invention are composition claims. The present invention is a rubber composition comprising a modified conjugated diene-based polymer (100 parts by wt.), a filler (0.1 to 150 parts by wt.) and a vulcanizing agent (0.1 to 10 parts by wt.). Kyo teaches substantially identical rubber compositions wherein the rubber composition comprises a modified conjugated diene-based polymer (10 to 100 parts by wt.), a filler (5 to 150 parts by wt.) and a vulcanizing agent (0.1 to 20 parts by wt.). See Kyo, [0161], [0167], [0169] & [0182]. Although Kyo does not disclose the characteristics and properties (Mathematical Formulae 1-3) of the claimed rubber composition, based on the substantially identical composition, the Examiner has a reasonable basis to believe that the properties (Mathematical Formulae 1-3) claimed in the present invention is inherent in the rubber composition taught in Kyo. The Applicant has amended current claim 1 to further define mathematical formula 1. The Examiner is not convinced A being a real number -0.0019 to -0.0009 is outside the scope of the teachings of Kyo. The Examiner contends Kyo teaches a modified conjugated diene-based polymer; a filler; and a vulcanizing agent with inherent properties of the claimed invention.  Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  See In re Best, 195 USPQ 430 (CCPA 1977); In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995).

Claim 2 remain rejected under 35 U.S.C. 103 as being unpatentable over Kyo in view of Pan et al., US 2013/0035437 A1 (hereinafter “Pan”). The present invention differs from Kyo in that present claim 2 requires a lanthanide rare earth element-containing catalyst and terminal function group. Pan teaches in analogous art a rubber composition comprising diene rubbers prepared from lanthanide rare earth element-containing catalyst and terminal function groups. See Pan, [0015], [0016] & [0078]. In view of Pan, one having an ordinary skill in the art would be motivated to modify Kyo by using conjugated diene rubbers prepared from lanthanide rare earth element-containing catalyst with terminal function groups because conjugated diene rubbers are commonly prepared by lanthanide rare earth element-containing catalyst.  Such modification would have been obvious because one would have expected that the use of rubber composition as taught by Kyo would be similarly useful and applicable to the rubber composition taught in Pan.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh